Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 19 July 1821
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					My dearest friend
					Washington 19. July 1821.
				
				Your Letters from Philadelphia of the 15th and 16th. have come to hand—From the last of them I hope you are by this hour. (6 in the Evening) at New–York. I answered your Letter from Wilmington, by a short one which I hope will overtake you at New–York—Major Grahame from Frederick has been here these three days with Coll. M Pherson a friend of his who wishes to obtain a warrant of Midshipman for a young Son; but I am fearful he will not succeed. Major Grahame brought a Letter for you from Fanny Johnson, which I now enclose; together with one this day received from your brotherHere, we mope, along, as you may readily suppose, in your absence—Johnson, is however very kind and attentiveWe are to dine the day after to–morrow with the Baron—I had thought of sending an excuse; but I was puzzled whether to plead engagement or indisposition, and finally concluded to do neither—Mr Roth embarks for France in a few days; unless the Barron should change his mind, and embark, himself.Bitter Criticisms are falling in upon the Address from all quarters—Never was a fourth of July Oration so belaboured—But there are approvers too, so we go.Adieu my best and fairest of Critics—I hope and trust Mary has entirely recovered, and will be punctual to my injunction.Your faithful husband
				
					A.
				
				
			